Citation Nr: 0121958	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  95-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1994 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC.  

In a July 2000 decision, the Board denied the veteran's claim 
for service connection for porphyria cutanea tarda.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in December 2000, 
the Secretary of Veterans Affairs (Secretary) filed a motion 
to remand and stay the proceedings on the veteran's claim on 
the basis that the applicability of the VA benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107(b) was not adequately 
addressed in the July 2000 Board decision.  In the same 
month, the Court granted the Secretary's motion, and the case 
is again before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record is in relative equipoise as to the 
question of whether the veteran's current porphyria cutanea 
tarda is causally related to herbicide exposure in Vietnam or 
to any other incident of active military service.


CONCLUSION OF LAW

Porphyria cutanea tarda was incurred as a result of the 
veteran's service in Vietnam.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran a comprehensive 
VA examination, and the VA has supplemented the record by 
requesting a Veterans Health Administration (VHA) medical 
opinion.  Furthermore, the Board is not aware of additional 
pertinent medical records that should be added to the claims 
file.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim, under the VCAA, has also been met.  
The RO informed him of the need for such evidence in the 
January 1995 Statement of the Case.  Given that the actions 
by the RO reflect fundamental compliance with the VCAA, the 
Board finds that the veteran's appeal will not be adversely 
affected merely because the RO developed this appeal prior to 
enactment of the VCAA and did not inform him of its 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (2000) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2000).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (2000).  For example, service 
connection may be granted for porphyria cutanea tarda if this 
disease is manifested to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
C.F.R. § 3.307(a)(6)(ii) (2000).  See The Agent Orange Act of 
1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Nonetheless, even if a 
veteran has not been diagnosed with a disease listed in 38 
C.F.R. § 3.309(e) (2000) or is otherwise not entitled to 
presumptive service connection on the basis of herbicide 
exposure, he or she is not precluded from establishing 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1999), cert. denied, 118 S.Ct. 1171 
(1998).

In the present case, the veteran has asserted that, while he 
did not develop symptoms of porphyria cutanea tarda for 
several years following service, this present disorder is 
causally related to exposure to Agent Orange in Vietnam.

The Board has reviewed the veteran's service medical records 
and observes that these records reflect no complaints of, or 
treatment for, porphyria cutanea tarda during service.  The 
veteran was treated for a rash on the chin on numerous 
occasions between September 1968 and April 1969.  However, 
his January 1970 separation examination report is negative 
for any skin abnormalities.   

The first medical evidence contained in the claims file 
showing porphyria cutanea tarda is a private medical record 
dated in January 1988, which includes an impression of this 
disorder.  

A March 1988 letter from Howard M. Lando, M.D., reflects that 
the veteran complained of blistering of the hands, occasional 
headaches, palpitations, and joint pain.  Dr. Lando noted 
that laboratory testing of the veteran was performed and that 
he concurred with the diagnosis of porphyria cutanea tarda.  
Additionally, Dr. Lando suggested that this disease could be 
hereditary, as the veteran's brother had similar skin lesions 
after alcohol use, but the possibility of an etiology related 
to Agent Orange exposure was also indicated.  Dr. Lando 
further noted that the veteran had been exposed to other 
toxins in 1984 and 1985 and that these toxins might have 
contributed to the etiology of the disease.  In conclusion, 
Dr. Lando noted that the question of Agent Orange exposure 
was of interest because there was "not much data on it," 
but he also mentioned the fact that the VA had found a 
relationship between Agent Orange and porphyria cutanea tarda 
"in some patients."  

Also, in an October 1988 letter, Norman Marcus, M.D., 
described the veteran's history of porphyria and made a 
reference to "the context of porphyria, Agent Orange, and 
the failure of a prior nerve decompression" without any 
further discussion of the etiology of porphyria cutanea 
tarda.  

The report of an April 1989 VA examination contains a 
diagnosis of porphyria cutanea tarda, and the examiner noted 
in the report that the veteran had a history of dioxin 
exposure in 1968 and that this exposure was the "likely 
cause" of porphyria cutanea tarda.  

The veteran's history of dioxin-induced porphyria cutanea 
tarda is noted in the report of his January 1991 VA 
psychiatric examination, and the report contains a diagnosis 
of dioxin-induced porphyria cutanea tarda. 

Following the Board's May 1997 remand, the veteran underwent 
a VA skin diseases examination in April 1998.  The examiner 
rendered an assessment consistent with porphyria cutanea 
tarda and noted that "[t]his is related to an enzyme 
abnormality involving the liver and can be precipitated by 
hepatotoxins such as alcohol and Agent Orange exposure."  

In February 2000, the Board requested a VHA opinion regarding 
the etiology of the veteran's porphyria cutanea tarda, based 
on a review of the veteran's claims file.  The claims file 
contains opinions from two different VHA doctors, dated in 
March 2000.  In the earlier opinion, the VHA doctor noted 
that the veteran did not have a family history of porphyria 
cutanea tarda and that his diagnosis, if existent, might be 
in sporadic or toxic exposure form.  This doctor also 
described the veteran's history of alcohol abuse.  
Additionally, the doctor noted that that, in most cases, 
porphyria cutanea tarda developed "in early time" after 
herbicide exposure and that, as the veteran was first 
diagnosed with porphyria cutanea tarda in 1988, it was 
difficult to connect this disease and herbicide exposure 
epidemiologically.  The doctor also stated that the available 
studies were of insufficient quality, consistency or 
statistical power to permit a conclusion regarding the 
presence or absence of an association.

In the latter VHA opinion, the reviewing doctor noted that 
inciting factors for porphyria cutanea tarda included alcohol 
ingestion, smoking, fasting, infections, pregnancy, and 
chemical compounds.  However, this doctor stated that there 
was insufficient evidence of record to determine the exact 
cause of porphyria cutanea tarda in the present case.  While 
both alcohol and herbicide exposure had been implicated with 
the etiology of this disease, the doctor could not establish 
which was the causal agent and could not tell for sure 
"whether it is likely or less likely" that the veteran's 
porphyria cutanea tarda was service-connected.

The Board acknowledges that the veteran has been diagnosed 
with porphyria cutanea tarda in this case but observes that 
this diagnosis was not made for more than seventeen years 
following his discharge from service.  As such, the 
provisions of 38 C.F.R. § 3.307(a)(6)(ii) (2000), which allow 
for the grant of service connection for porphyria cutanea 
tarda if manifested to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active service, are not for 
application, and the Board has therefore considered the 
veteran's claim on a direct service connection basis.

In this regard, the Board observes that the claims file 
contains evidence in support of the veteran's claim that his 
porphyria cutanea tarda is related to exposure to Agent 
Orange in Vietnam.  Several of the veteran's private doctors 
from 1988 suggested the possibility of an Agent Orange-
related etiology for the veteran's porphyria cutanea tarda.  
Even more significantly, the report of the veteran's April 
1989 VA examination contains a notation of that dioxin 
exposure in 1968 was the most likely cause of this disease.

The Board is aware that the treatment providers noted above 
do not appear to have had the benefit of reviewing the 
veteran's claims file prior to making their commentaries, 
while the two VHA doctors who rendered opinions in March 2000 
did review the claims file.  The opinions submitted by the 
VHA doctors, however, do not provide definite answers as to 
the question of the etiology of the veteran's porphyria 
cutanea tarda.  The doctor who provided the earlier opinion 
expressed skepticism that porphyria cutanea tarda would have 
developed so many years after service, as this disease more 
typically develops quickly in herbicide-related cases.  
However, this same doctor also reported that the available 
studies were insufficient to permit a conclusion regarding 
the presence or absence of an association with herbicide 
exposure, and the Board cannot say with total confidence that 
this opinion sheds real doubt on the presence of such an 
association.  The latter doctor, upon a review of the record, 
found that the evidence was insufficient to render a 
definitive opinion one way or the other about the etiology of 
the veteran's porphyria cutanea tarda. 

The Court has held that "[i]t is the responsibility of the 
BVA . . . to assess the credibility and weight to be given to 
the evidence."  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); see also Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  In this case, however, the Board is not able to 
ascertain a significant difference in probative value between 
the positive and negative evidence in this case.  The former 
VHA opinion appears to suggest that the reviewing doctor did 
not find a connection between the veteran's disability and 
herbicide exposure in service, but this same doctor indicated 
that a definite opinion could not be reached in view of the 
available scientific findings.  The lack of a definite 
opinion in both VHA reports significantly limits their 
probative value.  The cited opinions from 1988 and 1989 more 
clearly suggest a link between the disability and in-service 
herbicide exposure, but the doctors providing those opinions 
do not appear to have had the benefit of reviewing the 
veteran's claims file.  The absence of a thorough review of 
the veteran's history, as would be permitted by a file 
review, also limits probative value.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  The evidence in this cases is 
equivocal.  Therefor the Board can not conclude that a 
preponderance of the evidence is against the veteran's claim 
for service connection.  Accordingly, it is concluded that 
the positive and unfavorable evidence in this case appears to 
be relative equipoise.

Both 38 U.S.C.A. § 5107(b) (West 1991) and its revisions, as 
contained in the VCAA, provide that when, after consideration 
of all of the evidence and material of record, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
The "benefit of the doubt" standard is similar to the 
baseball standard that "the tie goes to the runner."  Here, 
where there is an approximate balance of positive and 
negative evidence in regard to the veteran's claim, it is the 
decision of the Board that service connection for porphyria 
cutanea tarda should be granted in view of the provisions of 
38 U.S.C.A. § 5107(b).  See Gilbert v. Derwinski, 1. Vet. 
App. 49, 54-56 (1990).  

ORDER

The claim of entitlement to service connection for porphyria 
cutanea tarda, to include as due to herbicide exposure in 
Vietnam, is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

